AO 72A
(Rev. 8/82)

 

Case 2:20-cv-00042-LGW-BWC Document15 Filed 02/03/21 Page 1 of 2

In the Anited States District Court
For the Southern District of Georgia
Brunswick Division

EDWARD L. GRIMES, JR., *
*

Petitioner, * CIVIL ACTION NO.: 2:20-cv-42
*
Vv. *
*

LINDA GETER, * ;
%
Respondent. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 13. Petitioner Edward Grimes
(“Grimes”) did not file Objections to this Report and
Recommendation. In fact, this Court’s mailing was returned to
the Court as undeliverable, with the notations: “Return to
Sender, Refused, Unable to Forward.” Dkt. No. 14, p. 1.

Accordingly, the Court ADOPTS the Magistrate Judge’s Report
and Recommendation as the opinion of the Court, DENIES as moot
Grimes’ 28 U.S.C. § 2241 Petition and Respondent’s Motion to

Dismiss, DIRECTS the Clerk of Court to CLOSE this case and enter

 
AO 72A
(Rev. 8/82)

 

Case 2:20-cv-00042-LGW-BWC Document 15 Filed 02/03/21 Page 2 of 2

the appropriate judgment of dismissal, and DENIES Grimes in

forma pauperis status on appeal.

SO ORDERED, this S day o ebian , 2021.

/

HON.| LISA GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 

 
